Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid. Applicant's submission filed on 01/19/2021 has been entered.
	
Detailed Action
Applicant filed an amendment on 01/19/2021.    Claims 1, 8, and 15  have been amended. No new matter has been introduced by the amendments. 

	
Response to Arguments
	Applicant’s arguments and amendments have been carefully considered.

Regarding the rejection under 35 USC 101, Applicant argues (pages 10-12 of the Remarks dated 01/19/2021) that  the instant amended claims are not directed to a method of organizing human activity, but rather to a complex process for evaluating and correlating data to generate a suspicion metric. This argument is not persuasive because the amended claims recite the analytical consideration of other individuals that are or may be related to the target individual. Analyzing data to determine the strength of a relationship indicating the social closeness 
Regarding the rejection under 35 USC 101, Applicant argues (page 12 of the Remarks) that the amended claims are directed to a practical application because they are directed to an improvement in the analytical consideration of other individuals that are or may be related to the target individual. (Specification Paragraph [0057]).  The Examiner respectfully disagrees. What is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the consideration of other individuals that are or may be related to the target individual.  Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Further regarding the rejection under 35 USC 101, Applicant argues (pages 12-13 of the Remarks) that the amended claims amount to significantly more than a patent upon an abstract idea. This argument is not persuasive.  The amended claims essentially teach taking in data, analyzing the data, and outputting an alert. These limitations essentially add a generic computer to what can be carried out by the human mind, or by a human with a spreadsheet software. The claims are not patent eligible under 35 USC 101. 
Regarding the rejection under 35 USC 103, Applicant argues (pages 14-15 of the Remarks) that  the cited art does not teach or suggest all of the limitations of the amended claims. Applicant's arguments are persuasive.  The independent claims to have been amended to recite, in part, "upon determining that the first item and the second item meet a predefined combination, generating a first suspicion metric to the first individual, wherein the first suspicion metric is assigned based at least in part on (i) a predefined level of risk associated with the predefined 

The prior art teaches the following:  
US 8862621 (Rubin)  col. 2 lines 60-col. 4 line 31 teaching the purchase of bomb ingredients by an individual. A predefined list of reactants is inherent in the discussion of stoichiometry (col. 3 lines 41-67). See also Rubin col. 1 lines 50-62 teaching responding to a defined event by setting at least one criterion for collection of further data.
US 20100332554 (Blair) teaches [0017-0023] identifying relationships between purchasers and assigning a suspicion level to individuals. [0066] contemplates the importance of geographic locations of related purchases.
US 8862621 (Rubin) teaches an alert, Rubin col. 5 lines 44-53.
US 20130151616 (Amsterdamski) teaches [0048-0051] identifying on-line friends, relationships and groups (including social media) of a targeted individual. See also [0051] teaching relationships and groups belonging to a target.
US 20140229376 (Kaminsky) teaches [0012] an anomalous behavior rating and threshold, and an action in response to an anomalous behavior exceeding a threshold.
US 20150096026 (Kolacinski) teaches  [0025] “Data can be collected from, for example, credit card and banking transactions, mobile devices, social media, point of sale transactions, customer databases and external sources from data vendors.” See also [0050] teaching image sensors such as stereo cameras and charge-coupled devices. See also [0022] (emphasis added) “The disclosed system and method can be used to predict and/or detect signatures of IEDs, e.g. explosives, electronics, initiators, tactics, etc., and provide actionable information to operational forces to neutralize the devices and terrorists cells using the devices. The disclosed system and method can provide real-time intelligence and identification of anomalous behavior for the prediction of TED intent as well as detection of the devices from a safe distance.” 
US 20050117783 (Sung) teaches [0008-0009] facial recognition.
US 20190102459 (Patterson) teaches [0034] a social media monitoring system 110 utilizes a list of predetermined keywords when conducting a search.
CN 109344734 (Liu) teaches risk group identification including: data collection;  selecting a  target risk group, and collecting data on the purchase of dangerous goods data. Liu further contemplates a risk threshold.
The most relevant non patent literature is Galloway J., Simoff S.J. (2005) Digging in the Details: A Case Study in Network Data Mining. In: Kantor P. et al. (eds) Intelligence and Security Informatics. ISI 2005. Lecture Notes in Computer Science, vol 3495. Springer, Berlin, Heidelberg. https://doi.org/10.1007/11427995_2 (hereinafter Galloway). See at least Galloway Examiner notes that the narrative of Galloway teaches the importance of identifying a relationship between two individuals: “she quickly discovered one extra and crucial link that helped qualify the potential case, that one of Verman’s two telephone numbers was also linked to A Wesson. That additional link provided the extra knowledge that essentially served as a tipping point leading to the recommendation that Verman be investigated.” See also page 20, paragraph 4, contemplating the determination of an increased level of suspicion regarding a person based on strength of relationship and proximity to other suspicious persons – in this example, a shared address. “Using the NetMap software from NetMap Analytics, the analyst first built a set of linkages from the available fields. These were between persons, addresses, claim numbers, telephone numbers, and bank accounts into which claim monies had been paid.”

	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

[Step 1] The claims recites a device, computer-implemented method, and a computer-readable storage media for using social media and purchase history data to calculate a suspicion metric and generate an alert. It is noted that applicant has defined “computer-readable media” to specifically 

[Step 2A Prong 1] The following limitations and/or similar versions are found in claim(s) 1, 8, and 15:
Claim 1:
receiving first purchase data, wherein the first purchase data indicates a first item; 
determining that the first purchase data corresponds to a purchase made by a first individual; determining that the first item is included in a predefined list of reactants; 
analyzing one or more social media platforms to identify a plurality of other individuals that have a relationship with the first individual; 
determining that at least one of the plurality of other individual has purchased a second item that is included in the predefined list of reactants; upon determining that the first item and the second item meet a predefined combination, generating a first suspicion metric to the first individual, wherein the first suspicion metric is assigned based at least in part on (i) a predefined level of risk factor associated with the predefined combination, (ii) a determined strength of the relationship between indicating a social closeness between the first individual and the at least one other individual, and (iii) a determined physical proximity of the first individual and the at least one other individual, and wherein generating the first suspicion metric comprises: 
evaluating social media of the first individual to determine one or more professions of the first individual; evaluating social media of the first individual to determine one or more hobbies of the first individual; and identifying one or more predefined legitimate combinations that are associated with the one or more professions and the one or more hobbies; and 
upon determining that the first suspicion metric exceeds a predefined threshold, generating an alert, wherein the alert includes an indication of the first individual and the at least one other individual.

	 These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers organizing human behavior,  managing personal behavior or relationships  or interactions, but for the recitation of generic computer components. That is, other than reciting “a computer program product”, “a computer processor coupled to a memory”, or “a memory containing a program” nothing in the claims'  elements precludes the steps from practically reciting managing personal behavior or relationships or interactions. For example, but for the recited computer language, the limitations in the context of this claim encompasses determining relationships between individuals. For example, claim 1 recites determining social closeness between two individuals, and determining physical proximity between two individuals. The inventive concept of the instant claim 1 is to send out an alert based on a suspicious purchase of one component by individual A, identification of a relationship between individual A and individual B, and identification of a suspicious purchase of a 2nd component by individual B. Without the social closeness and physical proximity determination, the invention is broken.  If a claims limitations, under their broadest reasonable interpretation, covers managing personal behavior or relationships or interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
	Alternatively, the instant claims can be categorized under mental process, as all of the steps can be performed in the human mind. 
Dependent claims 2-7, 9-14, and 16-20  are directed to the following:
Claims 2, 9, 16:  wherein determining that the first purchase data corresponds to the purchase made by the first individual comprises: retrieving one or more images captured at a point-of-sale system at which the purchase was made; and identifying the first individual based on analyzing the one or more images using at least on facial recognition model.
Claims 3, 10, 17:  receiving second purchase data, wherein the second purchase data indicates a third item purchased by a third individual; determining that the third item is included in the predefined list of reactants; determining that the second purchase data is not suspicious; and refraining from generating an alert indicating the third individual.
Claims 4, 11, 18: analyzing purchase data associated with the third individual to identify one or more other items purchased by third individual; and determining that the third item and at least one of the one or more other items are both included in a predefined legitimate combination.
Claims 5, 12, 19: wherein determining that the second purchase data is not suspicious comprises: analyzing at least one social media platform associated with the third individual to identify a first attribute of the third individual; and determining that the first attribute and the third item are both included in a predefined legitimate use.
Claim 6, 13, 20: wherein identifying the plurality of other individuals that have a known relationship with the first individual comprises evaluating at least one social media platform to identify at least one of: (i) a friendship or association between the first individual and at least one of the plurality of other individuals, or (ii) a group to which the first individual and at least one of the plurality of other individuals belong.
Claim 7, 14: wherein the predefined combination is an explosive.
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include managing personal behavior or relationships or interactions, but for the 
     
[Step 2A Prong 2] This judicial exception is not integrated into a practical application. In particular, the independent claims recite the following additional elements:
Claim 1:
a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation comprising: 
Claim 15:
 one or more computer processors; and a memory containing a program which when executed by the one or more computer processors performs an operation
The computer components (storage, processors, and memory) are recited at a high level of generality (i.e. as a generic processor and generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. See [0023]. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The storing steps are recited at a high-level of generality (i.e., as generally storing data in generic data storage) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity.  See [0023].These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.

 [Step 2B]  The computer components mentioned above are disclosed in applicant's specification (See paragraph [0023] of the specification). “Processor 210 is representative of a single CPU, multiple CPUs, a single CPU having multiple processing cores, and the like.” This is a generic computer component.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for storing various data) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for receiving data from social media platforms and sending an alert) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
(for calculating a suspicion metric) Performing repetitive calculations, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        

/ERIC T WONG/Primary Examiner, Art Unit 3692